

117 S1895 IS: To require the Secretary of Health and Human Services to award additional funding through the Sanitation Facilities Construction Program of the Indian Health Service, and for other purposes.
U.S. Senate
2021-05-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1895IN THE SENATE OF THE UNITED STATESMay 27, 2021Mr. Luján (for himself, Mr. Heinrich, and Ms. Sinema) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsA BILLTo require the Secretary of Health and Human Services to award additional funding through the Sanitation Facilities Construction Program of the Indian Health Service, and for other purposes.1.Indian Health Service Sanitation Facilities Construction Program funding(a)FindingsCongress finds that—(1)the COVID–19 crisis has highlighted the lack of infrastructure and sanitation available in Native communities; and(2)addressing the Sanitation Facilities Deficiency List of the Division of Sanitation Facilities and Construction of the Indian Health Service included in the Sanitation Deficiency System will—(A)result in investments in necessary water infrastructure; and(B)improve health outcomes.(b)DefinitionsIn this section:(1)Sanitation Deficiency SystemThe term Sanitation Deficiency System means the system established by the Secretary under section 302(g) of the Indian Health Care Improvement Act (25 U.S.C. 1632(g)) to identify, report, and prioritize the sanitation deficiencies of Indian Tribes and communities.(2)SecretaryThe term Secretary means the Secretary of Health and Human Services, acting through the Director of the Indian Health Service.(c)Additional funding for sanitation facilities(1)In generalThe Secretary shall award additional funding under the Sanitation Facilities Construction Program for the planning, design, construction, modernization, improvement, and renovation of water, sewer, and solid waste sanitation facilities that are funded, in whole or part, by the Indian Health Service—(A)through, or provided for in, a contract or compact with the Indian Health Service under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.);(B)pursuant to section 7 of the Act of August 5, 1954 (68 Stat. 674, chapter 658; 73 Stat. 267; 42 U.S.C. 2004a); and (C)pursuant to section 302 of the Indian Health Care Improvement Act (25 U.S.C. 1632).(2)Priority for fundingIn awarding funding to sanitation facilities under paragraph (1), the Secretary shall prioritize sanitation facilities in accordance with the Sanitation Deficiency System.(d)Authorization of appropriations(1)In generalThere is authorized to be appropriated to the Secretary to carry out this section $3,000,000,000 for fiscal year 2022, to remain available until expended.(2)Additional support Of the funds appropriated under paragraph (1), $350,000,000 shall be for additional staffing support to carry out this section.(3)RequirementAmounts made available under paragraph (1) shall be in addition to any amounts made available to carry out the purposes described in subsection (c)(1) under any other provision of law.